Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 1 of 10 PageID #: 14662



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 WASICA FINANCE GMBH and BLUEARC
 FINANCE AG,

       Plaintiffs,
                                                 C.A. NO. 13-1353-LPS
       v.

 SCHRADER INTERNATIONAL, INC.,
 SCHRADER-BRIDGEPORT
 INTERNATIONAL, INC., SCHRADER
 ELECTRONICS LIMITED, and
 SCHRADER ELECTRONICS INC.,

       Defendants.


                      JOINT PROPOSED VERDICT FORM




                                                                    4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 2 of 10 PageID #: 14663



       Pursuant to D. Del. L.R. 51.1 Plaintiffs Wasica Finance GmbH and Bluearc Finance AG

(collectively “Plaintiffs”) and Defendants Schrader-Bridgeport International, Inc., Schrader

Electronics Limited, and Schrader Electronics Inc. (collectively “Schrader” or “Defendants”)

submit the following Proposed Verdict Forms. The parties were unable to agree on a proposed

verdict form, and so submit two separate forms for the Court’s consideration.

       Plaintiffs’ Proposal: Defendants have proposed placing a license question on the verdict

form, which is improper on its own, and have proposed that it be placed before the infringement

question. First, Defendants’ licensing/exhaustion defense does not extinguish Plaintiffs’ claim, it

would only potentially reduce damages. So it is subsidiary to damages. Second, the question is

misleading to the jury. Whether Schrader’s accused products were used with licensed products

means nothing legally, and a jury finding on the issue would not result in the relief Defendants’

seek. There is no dispute that Schrader’s accused products are not licensed. So the licensed

products have to substantially embody claim 6, and to show substantial embodiment requires two

factors, which are not included in the questions. Third, if a licensing question is allowed by the

Court, it must come after the infringement questions. See IBM Corp. v. Groupon, Inc., No. 16-

122-LPS, D.I. 390 (Verdict Form).

       Defendants’ Proposal: Defendants maintain that their Proposed Patent Exhaustion jury

inquiry is proper and should precede the indirect infringement determination because there can

be no infringement of “licensed” products as detailed in the proposed jury instructions.



Plaintiffs’ Counsel

               Susan E. Morrison (#4690)
               Jeremy D. Anderson (#4515)
               FISH & RICHARDSON P.C.
               222 Delaware Avenue, 17th Floor

                                                 2
                                                                                      4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 3 of 10 PageID #: 14664



             Wilmington, DE 19801
             (302) 652-5070
             morrison@fr.com
             janderson@fr.com

             Frank E. Scherkenbach
             FISH & RICHARDSON P.C.
             One Marina Park Drive
             Boston, MA 02210
             (617) 542-5070
             scherkenbach@fr.com

             William R. Woodford
             Jason M. Zucchi
             FISH & RICHARDSON P.C.
             3200 RBC Plaza
             60 South Sixth Street
             Minneapolis, MN 55402
             (612) 335-5070 Telephone
             (612) 288-9696 Facsimile
             kane@fr.com
             woodford@fr.com
             zucchi@fr.com
             Attorneys for Plaintiffs Wasica Finance GmbH and Bluearc Finance AG




Counsel for Defendants

             Jeremy A. Tigan (#5239)
             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
             1201 N. Market Street
             P.O. Box 1347
             Wilmington, DE 19899-1347
             (302) 658-9200
             jtigan@mnat.com

             Bryan P. Collins
             Robert M. Fuhrer

                                           3
                                                                            4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 4 of 10 PageID #: 14665



             PILLSBURY WINTHROP
             SHAW PITTMAN LLP
             1650 Tysons Boulevard, 14th Floor
             McLean, VA 22102-4856
             (703) 770-7900
             Bryan.collins@pillsburylaw.com
             Robert.fuhrer@pillsburylaw.com

             Attorneys for Defendants Schrader International, Inc., Schrader-Bridgeport
             International, Inc., Schrader Electronics Limited, and Schrader Electronics Inc.




Dated: January 28, 2020




                                              4
                                                                                  4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 5 of 10 PageID #: 14666



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


WASICA FINANCE GMBH and BLUEARC
FINANCE AG,

           Plaintiff,

     v.
                                              C.A. NO. 13-1353-LPS
SCHRADER INTERNATIONAL, INC.,
SCHRADER-BRIDGEPORT
INTERNATIONAL, INC., SCHRADER
ELECTRONICS LIMITED, and SCHRADER
ELECTRONICS INC.,

           Defendants.


                        PLAINTIFFS’ PROPOSED VERDICT FORM




                                          5
                                                                     4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 6 of 10 PageID #: 14667



We, the jury, unanimously find as follows:


I.        INFRINGEMENT


                  1.     Have Plaintiffs proven by a preponderance of the evidence that Schrader
                         induced infringement of claim 6 of the ’524 patent?

                                 YES ________
                                 (Verdict in favor of Wasica/BlueArc)

                                 NO _________
                                 (Verdict in favor of Schrader)


                  2.     Have Plaintiffs proven by a preponderance of the evidence that Schrader
                         contributed to the infringement of claim 6 of the ’524 patent?

                                 YES ________
                                 (Verdict in favor of Wasica/BlueArc)

                                 NO _________
                                 (Verdict in favor of Schrader)

     (If you answered “Yes” to either Question 1 or 2 above, continue to Section II.)




                                                   6
                                                                                        4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 7 of 10 PageID #: 14668



II.    DAMAGES

If you find that claim 6 is infringed (by answering “Yes” for either of the infringement questions
(Section I, Questions 1 or 2) then please answer the following question.


               3.     What amount of a reasonable royalty have Plaintiffs proven by a
                      preponderance of the evidence will fairly compensate Plaintiffs for
                      Schrader’s infringement?



                                      $_______________________


                         *                      *                      *

You have now reached the end of the verdict form, and you should review it to ensure it
accurately reflects your unanimous determinations. You must each sign the verdict form in the
spaces below and notify the Jury Officer after you have reached a verdict.

Date: ___________________




                                                7
                                                                                      4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 8 of 10 PageID #: 14669



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


WASICA FINANCE GMBH and BLUEARC
FINANCE AG,

           Plaintiff,

     v.
                                             C.A. NO. 13-1353-LPS
SCHRADER INTERNATIONAL, INC.,
SCHRADER-BRIDGEPORT
INTERNATIONAL, INC., SCHRADER
ELECTRONICS LIMITED, and SCHRADER
ELECTRONICS INC.,

           Defendants.


                    DEFENDANTS’ PROPOSED VERDICT FORM




                                         8
                                                                    4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 9 of 10 PageID #: 14670



We, the jury, unanimously find as follows:


III.   INFRINGEMENT

               1.     Has Schrader proven by a preponderance of the evidence that some or all of
                      the accused products were used with licensed products?

                              YES ________
                              (Verdict in favor of Schrader)

                              NO _________
                              (Verdict in favor of Wasica/BlueArc)

  (If you Answer No above or determined that only some of the accused products were used
  with licensed products in answering Yes to Question 1 above, continue to Questions 2 and 3
  below).


               2.     Has Wasica/BlueArc proven, by a preponderance of the evidence, that
                      Schrader induced infringement of claim 6 of the ’524 patent?

                              YES ________
                              (Verdict in favor of Wasica/BlueArc)

                              NO _________
                              (Verdict in favor of Schrader)


               3.     Has Wasica/BlueArc proven, by a preponderance of the evidence, that
                      Schrader contributed to the infringement of claim 6 of the ’524 patent?

                              YES ________
                              (Verdict in favor of Wasica/BlueArc)

                              NO _________
                              (Verdict in favor of Schrader)

  (If you answered “Yes” to either Question 2 or 3 above, continue to Section II.)




                                                9
                                                                                     4830-5734-8019.v1
Case 1:13-cv-01353-LPS Document 204 Filed 01/28/20 Page 10 of 10 PageID #: 14671




 IV.    DAMAGES

 If you find that claim 6 is infringed (by answering “Yes” for either of the infringement questions
 (Section I, Questions 2 or 3).

 (If you find that Wasica/BlueArc failed to provide Schrader Actual Notice of Infringement before
 filing its Complaint, you can only include post filing infringement activity in your reasonable
 royalty calculation.)


                6.     What amount of a reasonable royalty has Wasica/BlueArc proven by a
                preponderance of the evidence based on a hypothetical negotiation between
                Wasica/BlueArc and Schrader?


                                       $_______________________


                          *                      *                      *

 You have now reached the end of the verdict form, and you should review it to ensure it
 accurately reflects your unanimous determinations. You must each sign the verdict form in the
 spaces below and notify the Jury Officer after you have reached a verdict.

 Date: ___________________




                                                 10
                                                                                      4830-5734-8019.v1
